Citation Nr: 0727173	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left acromioclavicular joint, now rated as 
20 percent disabling. 

2.  Entitlement to a compensable rating for vitiligo.  

3.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy. 

4.  Entitlement to service connection for chloracne.   


REPRESENTATION

Appellant represented by:	Marine Corps League




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for traumatic 
arthritis of the left acromioclavicular joint; a compensable 
rating for vitiligo; and service connection for diabetes 
mellitus and chloracne. 

The veteran testified before the Board sitting at the RO in 
August 2006.  

The issue of service connection for diabetes mellitus with 
peripheral neuropathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the left 
acromioclavicular joint is manifested by chronic pain and 
morning stiffness, partially relieved by over-the-counter 
medication.  The veteran is unable to reach behind his body 
with his dominant left arm.  There is tenderness to palpation 
and crepitation on movement of the joint.  Range of motion 
was 155 degrees elevation with pain at the limit of motion.  
There is a spur formation in the joint but no evidence of 
fracture, dislocation, or joint separation.  

2.  The veteran no longer has vitiligo.  

3.  The veteran's current mild acne existed prior to service 
and was not aggravated by service.  The disorder did not 
manifest to a compensable level within one year of the last 
potential exposure to herbicide.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for traumatic 
arthritis of the left acromioclavicular joint have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5201, 5203 (2006). 

2.  The criteria for a compensable rating for vitiligo have 
not been met.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7800 (2006). 

3.  The criteria for service connection for chloracne have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 
7806, 7819 (1968); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.20 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, August 2004, 
and March 2006; a rating decision in January 2005; and a 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA failed to provide adequate 
notice prior to the initial adjudication of the criteria for 
service connection for chloracne.  Notice was provided at a 
later date with an opportunity to respond.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case. 

The veteran submitted service personnel records and lay 
statements that suggested he was exposed to herbicide in 
service.  The Board concludes that VA did not make a complete 
effort to obtain service department documents or information 
to confirm the veteran's duties and locations.  However, the 
absence of additional evidence supporting exposure to 
herbicide is harmless because the claim for service 
connection for chloracne will be decided on other grounds.  
Otherwise, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a United States Air Force electronics 
technician with qualifications and duties associated with 
radio relay equipment.  The veteran served in a 
communications unit in Thailand from January 1968 to December 
1968.  He contends that his shoulder arthritis and vitiligo 
are more severe, and he seeks higher ratings.  He contends 
that his diabetes mellitus and chloracne are related to 
exposure to herbicides while performing duties in Laos.  

Traumatic Arthritis of the Left Acromioclavicular Joint 
 
Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  A finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Traumatic and degenerative arthritis, confirmed by X-ray, 
will be rated on the basis of limitation of motion.  Other 
criteria are provided if limitation of motion is not 
compensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion of the dominant arm warrants a 20 
percent rating if motion is limited to the shoulder level, 30 
percent if motion is midway between the side and shoulder; 
and 40 percent if motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.   Impairment 
of the dominant clavicle or scapula warrants a 20 percent 
rating if there is dislocation or non-union with loose 
movement.  There is no higher rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203. 

In June 2002, a VA examiner noted that the veteran was 
ambidextrous but performed most activities on his left side.  
The examiner did not review the claims file but noted that 
the veteran had injured his left sternoclavicular joint while 
playing football in service.  The veteran reported chronic 
pain, morning stiffness, popping, grinding, and limitation of 
motion of his left shoulder and a slowly enlarging growth at 
the joint over the previous several years.  The veteran also 
reported that the joint locked on occasion, preventing any 
motion until the veteran "popped" the joint into place.  On 
examination, there was significant crepitus, tenderness, and 
a bony mass in the joint on the sternum and clavicular sides.  
Range of motion was 180 degrees elevation and abduction with 
no neurological deficits.  However, the examiner noted that 
without applied downward pressure, the clavicle freely popped 
out of the joint.  He diagnosed probable fracture dislocation 
mechanism as a result of the trauma, chronic subluxation 
dislocation of the joint, and degenerative joint disease.  
Although the examiner noted that he ordered X-rays and a 
magnetic resonance image, there is no record of the studies 
or a follow-up examination in the file. 

In November 2004, a VA examiner noted the veteran's reports 
of increased chronic left shoulder pain since 2002 when he 
changed jobs from driving a bus to stocking grocery shelves.  
Although the veteran obtained some relief with over-the-
counter medication, his physician advised him to avoid the 
medication as it complicated other disorders.  The veteran 
reported that his work caused increased pain but that he did 
not miss time at work.  He was unable to perform the motion 
necessary to tie an apron behind him.  He reported that he 
was not restricted in performing household chores but that he 
no longer participated in sports.  On examination, there was 
tenderness to palpation and crepitation on movement of the 
joint.  Range of motion was 155 degrees elevation with pain 
at the limit of motion.  X-rays obtained two months earlier 
showed a spur formation in the joint but no evidence of 
fracture, dislocation, or joint separation.  

The Board concludes that a rating greater than 20 percent for 
traumatic arthritis of the left acromioclavicular joint is 
not warranted because the range of motion exceeds the level 
of the shoulder.  Although the veteran's work causes 
aggravation and pain, he is not functionally limited except 
for tying an apron.  However, a 20 percent rating is 
warranted in view of the veteran's chronic pain and notations 
of frequent dislocations.  Higher ratings are not warranted 
because the limitation of motion is not more severe and 
because the rating for dislocations is the highest available.  
The Board concludes that referral for consideration of an 
extraschedular rating is not warranted because the issue was 
not raised by the veteran and because there is no medical 
evidence to show that the disorder is unusual or exceptional 
or that the disorder results in marked interference with 
employment or frequent hospitalization.  38 C.F.R. § 3.321 
(2006).  

The weight of the credible evidence demonstrates that the 
veteran's current traumatic arthritis of the left 
acromioclavicular joint warrants a rating not greater than 20 
percent.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Vitiligo

In February 1969, a VA examiner noted that the veteran had 
depigmented areas of the skin on the right neck, right jaw, 
and two areas of the right side of the chest, all about one-
half to one inch in diameter.  In March 1969, a VA 
dermatologist reviewed the results of a skin biopsy and 
diagnosed vitiligo.  In May 1969, VA granted service 
connection and a noncompensable rating under the diagnostic 
codes effective at the time.  

The rating criteria for skin disorders changed effective in 
August 2003 and are now applicable to the veteran's claim for 
an increased rating, received by the RO in May 2004.  A ten 
percent rating is warranted for disfigurement of the head, 
face, or neck if there is one of eight characteristics of 
disfigurement.  One characteristic is hypo- or hyperpigmented 
skin in an area exceeding six square inches.  Other 
characteristics involve scars, skin contour, and missing or 
indurated tissue, but are not applicable in this case.  
Higher ratings are provided for multiple characteristics.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

In September 2004, a VA examiner noted the veteran's reports 
that the skin discolorations on his face and neck appeared in 
1968 and disappeared without treatment in about 1970.  On 
examination, there were no areas of discolored skin.  The 
examiner concluded that the skin had spontaneously 
repigmented and that there was no current skin disorder.  

The Board concludes that a compensable rating for vitiligo is 
not warranted because there is no current skin discoloration 
or disfigurement of the head, face, or neck.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chloracne

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).
 
In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Service connection based on herbicide 
exposure will be presumed for certain specified diseases.  
Chloracne and other acneform diseases must have become 
manifest to a compensable degree within one year after the 
last date on which the veteran was exposed to an herbicide 
agent.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

The regulations in effect within one year of the veteran's 
last possible exposure to herbicide in 1968 provided no 
specific rating criteria for acneform disease.  An unlisted 
condition is rated under a closely related disease on the 
basis of similar location, functional limitations, and 
symptomatology.  38 C.F.R. § 4.20.  A compensable rating for 
eczema was warranted if there was exfoliation and itching 
involving an exposed surface or extensive area.  Benign skin 
growths were rated using the criteria for scars and 
disfigurement.  Scars on the head, face or neck warranted a 
compensable rating if moderately disfiguring.  Scars in other 
areas warranted a compensable rating if poorly nourished with 
ulcerations, tender or painful on examination, or limited 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7819 (1968).    

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In a November 1964 enlistment physical examination, a 
physician noted the presence of generalized acne.  In April 
1967, the veteran sought outpatient treatment on one occasion 
for tissue versicolor on his face and on another occasion for 
boils on his back and neck for which he was prescribed 
topical medication.  In a November 1967 physical examination, 
prior to deployment to Southeast Asia, a physician noted that 
the veteran had non-disfiguring acne on his face.  In a 
November 1968 discharge physical examination, a physician 
noted no changes to the tissue versicolor noted in 1967 and 
no other skin abnormalities at the time of the examination.   

In February 1969, a VA examiner noted moderate acne on the 
veteran's back.  In March 1969, a VA dermatologist examined 
the veteran and diagnosed a skin pigmentation abnormality but 
made no comments regarding acne on any part of the body.  

In December 2003, the veteran received an examination for 
enrollment in the VA Agent Orange Registry.  The examiner did 
not note a review of the claims file or service medical 
records but noted the veteran's reports of chloracne on his 
back and vitiligo that had resolved.  On examination, he 
noted a rash on the back and acanthosis under the arms.  The 
examiner concluded that the veteran had a history of 
chloracne related to the veteran's report of exposure to 
herbicide in Laos.  In a February 2004 letter, the physician 
summarized the findings and stated that there was evidence of 
chloracne potentially associated with Agent Orange exposure.

In September 2004, a VA examiner noted the veteran's reports 
that the skin condition on his back was noticed by others but 
it never bothered him and that he had never been treated for 
chloracne.  The examiner noted numerous small dented healed 
scars covering the skin of the entire posterior chest with a 
few scattered mildly active acne lesions.  

Service personnel records and several lay statements 
submitted by the veteran showed that he was assigned to 
duties related to electronic equipment maintenance at an Air 
Force Base in Thailand in 1968.  He contended that he 
performed maintenance on radio air navigation equipment in 
Laos that had been previously sprayed with herbicide to 
exfoliate the area prior to maintenance.  He submitted a 
research paper that reported use of herbicides in Laos to 
expose enemy targets along an infiltration trail and to 
destroy enemy crops.  

The Board concludes that it need not determine whether the 
veteran was exposed to herbicides to decide this claim.  The 
Board concludes that direct and presumptive service 
connection for chloracne are not warranted because the 
veteran's chronic acne was present at the time of entry into 
service, was not aggravated by service, and did not manifest 
to a compensable level within one year of discharge or the 
last potential exposure to herbicide.  Generalized acne was 
noted on the enlistment physical examination in 1964.  Acne 
on the back was noted on one outpatient report in 1967, and 
acne on the face was noted on a physical examination in 
November 1967.  The notations were made prior to deployment 
to Southeast Asia and do not show a worsening condition.  
After return from Southeast Asia, one VA examiner noted acne 
on the back, but the military examiner at time of discharge 
and a VA dermatologist addressed only the vitiligo disorder.  
The medical evidence does not establish that the veteran's 
preexisting condition was aggravated by service 

Furthermore, there was no evidence of exfoliation, itching, 
moderate disfigurement, painful or poorly nourished scars, 
ulcerations, or any limitation of function to show that any 
acne manifested to a compensable level within one year of 
last potential exposure to herbicide.  Therefore, presumptive 
service connection would not be warranted if herbicide 
exposure were substantiated.

While the December 2003 and February 2004 opinions from the 
same physician seem to relate the veteran's acne to exposure 
to herbicides during his service, those opinions were 
rendered without review of the claims file and the veteran's 
service medical records which show that acne preexisted his 
entrance to service, and preexisted his service in Southeast 
Asia and any potential herbicide exposure during that 
service.  The Board is not bound to accept medical opinions 
that are based on history that is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

The weight of the credible evidence demonstrates that the 
veteran's current mild acne and scarring on the back existed 
prior to service and was not aggravated by service.  The 
evidence does not show worsening.  In fact, the evidence does 
not show that the acne found at the February 1969 VA 
examination was any more severe than that shown at the time 
of the November 1964 enlistment examination.  The March 1969 
examination did not note the presence of acne.  Presumptive 
service connection is not warranted as the disorder did not 
manifest to a compensable level within one year of the last 
possible exposure to herbicides.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
chloracne.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating, greater than 20 percent, for arthritis 
of the left acromioclavicular joint is denied.

A compensable rating for vitiligo is denied.

Service connection for chloracne is denied.


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for diabetes mellitus with 
peripheral neuropathy is necessary. 

Service personnel records showed that the veteran served in 
Thailand in 1968 and that he was awarded the Vietnam Service 
Medal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that for the purpose of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), service in the Republic of Vietnam will, 
in the absence of contradictory evidence, be presumed based 
upon the award of the Vietnam service medal.  The Secretary 
of Veterans Affairs has appealed the decision.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), appeal docketed, No. 
07-7037 (Fed. Cir. Nov. 8, 2006).  In April 2007, the Court 
granted, in part, a petition by the Secretary to stay the 
adjudication of such claims currently pending before the 
Board.  Ribaudo v. Nicholson, No. 06-2762, Apr. 13, 2007.

In April 2004, the veteran stated that he was a passenger on 
an Air Force flight from California to his new assignment in 
Thailand that stopped briefly in Vietnam.  He submitted a 
copy of his orders that scheduled his travel on a specific 
flight on January 16, 1968.  There are no records in the file 
that the veteran was on the flight or that it stopped in 
Vietnam.  In his August 2006 Board hearing, the veteran's 
representative stated that the veteran no longer contended 
that he had ever visited Vietnam.  

In his hearing and in several written statements, the veteran 
contended that he was assigned to perform maintenance on 
radio air navigation equipment in Laos that had been sprayed 
with herbicide to defoliate the site for maintenance.  He 
stated that he was transported to the site by civilian 
government personnel or contractors.  The record contains an 
electronic letter from an individual stating that he was 
aware of Air Force personnel assigned to these maintenance 
duties in 1968.  There is also an electronic letter from an 
individual who identified himself as a U.S. Agency for 
International Development employee and who stated that he was 
a member of an air crew that transported the veteran to a 
site in Laos.   

The Board concludes that there is evidence including the 
veteran's revised statement that he was not in Vietnam during 
his service.  Therefore, as there is evidence contrary to the 
veteran's presence in Vietnam, consideration of presumption 
of service connection for diabetes mellitus based on exposure 
to herbicide does not appear to be warranted.  However, there 
is some evidence to suggest that development of a claim for 
direct service connection based on exposure to herbicides in 
Laos should be undertaken.  

Service personnel records show that the veteran was qualified 
to perform maintenance on certain radio frequency relay 
equipment.  A performance evaluation in August 1968 was 
signed by the Chief, Navigation Aids Communications Office, 
1974th Communications Group.  However, the evaluation 
discussed performance of duties as a maintenance scheduler 
and made no mention of field work at remote locations.  

The record also contains an article reporting the use of 
herbicides in Laos during the time of the veteran's service 
for the purpose of defoliating an enemy infiltration trail 
and enemy crops.  The article refers to other studies 
including one by an Air Force active duty officer and 
professor that reported similar activities and cited official 
government documents.  The studies do not suggest that 
herbicides were used to defoliate U.S. equipment that would 
expose its location and immediately be occupied for 
maintenance.  

The Board concludes that additional evidence in the 
possession of the government regarding the veteran's or his 
unit's duties and the spraying of herbicide on U.S. equipment 
in Laos is necessary to decide the claim.    

Accordingly, the case is REMANDED for the following action:

1.  Request from the veteran any 
additional evidence in his possession 
relevant to his actual travel and 
performance of equipment maintenance at 
sites in Laos in 1968.  

2.  Request from the appropriate service 
agency or joint records research center 
unit histories, mission statements, or 
summaries of operations of the 1974th 
Communications Group at Udorn, Thailand 
and Korat, Thailand in 1968 relevant to 
maintenance of remote radio air 
navigation sites and any unclassified 
information available and relevant to the 
use of herbicides on U.S. radio air 
navigation sites in Laos in 1968..  If 
necessary to restrict the time period 
searched, select an appropriate interval 
in mid-1968.   

3.  Then, readjudicate the claim for 
service connection for diabetes mellitus.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for development or other action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


